DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randl et al. (6,332,375).
Claim 1
 	Randl et al. (6,332,375) discloses determining a position of a saw blade mounted in a saw sharpening machine (See Abstract), positioning an object detection sensor (Fig. 1, Ref. 40) beside an outer edge of a saw blade (Fig. 1, Ref. 2) such that the object detection sensor (Fig. 1, Ref. 40) faces a row of alternating saw teeth and gullets on the outer edge of the saw blade (Fig. 1, Ref. 2’); moving the object detection sensor (Fig. 1, Ref. 40) relative to the row of alternating saw teeth and gullets (Fig. 1, Ref. 2’) until the object detection sensor (Fig. 1, Ref. 40) is in an aligned position (Further, in case the sensor 40 is displaceable in a radial direction, that is, it is movable with an NC-shaft, the diameter of the saw blade may be determined if not already known), wherein the object detection sensor (Fig. 1, Ref. 40) faces and detects a first tooth or a first gullet (Fig. 1, Ref. 2’); and determining a position of the first tooth or the first A sensor 40 is provided in the region of the circumference of the saw blade 2 for detecting the tooth division. Such a sensor may be an electrooptical sensor such as an optical barrier or a mechanical or magnetic sensor. The sensor 40 is connected directly with the central machine control and applies thereto a signal which represents the tooth division and, if required, may apply a signal representing the tooth position and thus the angular position of the saw blade 2.).  


    PNG
    media_image1.png
    442
    720
    media_image1.png
    Greyscale

Claim 2
 	Randl et al. (6,332,375) discloses the object detection sensor (Fig. 1, Ref. 40) is selected from the group consisting of optical sensors, inductive sensors, and capacitive proximity sensors (Such a sensor may be an electrooptical sensor such as an optical barrier or a mechanical or magnetic sensor.).  
Claim 3
 	Randl et al. (6,332,375) discloses the object detection sensor (Fig. 1, Ref. 40) is an optical sensor selected from the group consisting of photoelectric sensors, fiber optic sensors, and laser sensors (Such a sensor may be an electrooptical sensor such as an optical barrier or a 
Claim 4
 	Randl et al. (6,332,375) discloses the optical sensor (Fig. 1, Ref. 40) is a reflective type and comprises an emitter and an adjacent detector; and wherein both face the saw blade (See Fig. 1; It is inherent that the electrooptical sensor in Randl et al. (6,332,375) is a reflective since the sensor placement is located on one side of the saw blade).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randl et al. (6,332,375) in view of WO 2006104929 A2.
Claim 8-10
	Randl et al. (6,332,375) substantially teaches the claimed invention except that it does not show positioning a saw blade data reader in proximity to an electronically readable data source on the saw blade and reading data stored on the data source; the saw blade data reader is a bar code scanner and the electronically readable data source is a bar code; decoding the data and executing a computer aided manufacturing program to perform a saw grinding operation on the saw blade using the decoded information. WO 2006104929 A2 shows that it is known to provide positioning a saw blade data reader (Fig. 3, Ref. 5’) in proximity to an electronically readable 

Claim 11
 	Randl et al. (6,332,375) discloses determining a position of a saw blade (Fig. 1, Ref. 2) mounted in a saw sharpening machine (See Abstract); an object detection sensor (Fig. 1, Ref. 40) located beside an outer edge of the saw blade such that the object detection sensor (Fig. 1, Ref. 40) faces a row of alternating saw teeth and gullets (Fig. 1, Ref. 2’) on the outer edge of the saw blade (Fig. 1, Ref. 2); one or more motors (servomotor) coupled to the object detection sensor (Fig. 1, Ref. 40) such that actuation of the one or more motors (servomotor) moves the object detection sensor (Fig. 1, Ref. 40) relative to the saw blade (Col. 5, lines 56-65); and a processor  and a memory (microprocessor; Col. 7, lines 9-24) having encoded thereon program code executable by the processor (microprocessor) to: operate the one or more motors (servomotor) to move the object detection sensor (Fig. 1, Ref. 40) relative to the row of alternating saw teeth 
Claim 12
 	Randl et al. (6,332,375) discloses the object detection sensor (Fig. 1, Ref. 40) is selected from the group consisting of optical sensors, inductive sensors, and capacitive proximity sensors (Such a sensor may be an electrooptical sensor such as an optical barrier or a mechanical or magnetic sensor.).  
Claim 13
 	Randl et al. (6,332,375) discloses the object detection sensor (Fig. 1, Ref. 40) is an optical sensor selected from the group consisting of photoelectric sensors, fiber optic sensors, and laser sensors (Such a sensor may be an electrooptical sensor such as an optical barrier or a mechanical or magnetic sensor; It is inherent that electrooptical sensor are photoelectric sensors since they are detecting light).  
Claim 14
 	Randl et al. (6,332,375) discloses the optical sensor (Fig. 1, Ref. 40) is a reflective type and comprises an emitter and an adjacent detector; and wherein both face the saw blade (See Fig. 1; It is inherent that the electrooptical sensor in Randl et al. (6,332,375) is a reflective since the sensor placement is located on one side of the saw blade).  


Claim 18-19
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randl et al. (6,332,375).
Claim 20
 	Randl et al. (6,332,375) discloses the claimed invention except for an air jet assembly comprising: an air jet nozzle mounted on the feed finger and facing the object detection sensor; and a pressurized air source fluidly coupled to the air jet nozzle. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Randl et al. (6,332,375) with an air jet nozzle on a sharping device since it was well known in the art that using a jet nozzle would decrease the amount of buildup on a sensor, therefore reducing the amount of maintenance and improving signal detection quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 5-7, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 5, 15, the prior art fails to disclose or make obvious a method or apparatus having the object detection sensor is affixed to a feed finger of the saw sharpening machine at a known location relative to a feed fingertip of the feed finger; and wherein the method further comprises: moving the feed finger until the object detection sensor is in the aligned position with the first tooth or first gullet; determining the position of a feed fingertip of the feed finger relative to a target gullet of the saw blade, wherein the location of the target gullet relative to the first gullet or the first tooth is known and the location of the feed fingertip relative to the object detection sensor is known; and moving the feed finger until the feed fingertip is aligned with the target gullet, and in combination with the other recited limitations of claims 1, 11. Claims 6-7, 16-17 would be allowed by the virtue of dependency on the allowed claims 1, 5, 11, 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	March 21, 2022